Case 8:20-cv-02010-VMC-AAS Document 39 Filed 01/15/21 Page 1 of 4 PageID 199




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   SARA HAUSMANN,

                Plaintiff,

   v.                                     Case No. 8:20-cv-2010-T-33AAS

   DIVERSE LOGISTICS AND
   DISTRIBUTION, INC.,

             Defendant.
   ______________________________/
                                     ORDER
         This   matter    comes   before       the Court      pursuant to      the

   parties’ Joint Motion for Approval of Settlement Agreement

   (Doc. ## 34; 36), filed on December 28, 2020. For the reasons

   set forth below, the Motion is granted.

   I.    Background

         Plaintiff Sara Hausmann filed this Fair Labor Standards

   Act   (FLSA)    case   against     her       former      employer,    Diverse

   Logistics Distribution, Inc., on August 27, 2020, alleging

   violations of the overtime provisions of the FLSA. (Doc. #

   1).   On   September   28,     2020,       the   Court   entered     its   FLSA

   Scheduling Order. (Doc. # 12).

         The parties mediated the dispute on December 10, 2020,

   before Mark A. Hanley, Esq. (Doc. # 31). Mr. Hanley then filed

   his mediation report, in which he indicated that the “case



                                          1
Case 8:20-cv-02010-VMC-AAS Document 39 Filed 01/15/21 Page 2 of 4 PageID 200




   completely settled.” (Id.). Thereafter, the Court entered an

   order directing the parties to file their motion for court

   approval of the settlement by December 21, 2020. (Doc. # 32).

   The parties failed to do so, and the Court sua sponte extended

   the deadline until December 28, 2020. (Doc. # 33).

          On December 28, 2020, the parties filed their motion for

   court approval of the settlement agreement. (Doc. # 34). The

   Court then directed the parties to file their “settlement

   agreement      on   the    record   and    inform   the   Court   of   the

   calculation of attorney’s fees.” (Doc. # 35). On January 4,

   2020, the parties filed the same motion for approval of the

   settlement, now attaching the settlement agreement. (Doc. ##

   36; 36-1). However, Hausmann failed to include a detailed

   breakdown of her attorney’s fees calculation or a fee ledger.

   (Id.). The Court again sua sponte extended the deadline to do

   so, and Hausmann’s counsel filed its fee ledger on January

   13, 2021. (Doc. ## 37; 38). The Motion is now ripe for review.

   II.    Discussion

          Hausmann alleges that Diverse Logistics violated the

   overtime provisions of the FLSA. Accordingly, any settlement

   reached between the parties is subject to judicial scrutiny.

   See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

   1353   (11th    Cir.      1982). The   parties   reached a    settlement


                                          2
Case 8:20-cv-02010-VMC-AAS Document 39 Filed 01/15/21 Page 3 of 4 PageID 201




   wherein it was agreed that Hausmann would “receive a total

   amount of $4,000 ($2,000 representing back wages and $2,000

   representing liquidated damages).” (Doc. # 36 at 2).

         Additionally, the parties have agreed that Hausmann’s

   counsel will receive $4,500 in attorney’s fees and costs,

   with $500 of that sum representing costs. (Id.; Doc. # 38-

   1). In the settlement agreement, the parties represent that

   the attorney’s fees to be paid to counsel were negotiated

   separately and independently of Hausmann’s recovery of unpaid

   wages. (Doc. # 36-1 at 1). Upon review of the fee ledger, the

   attorneys’ fees and costs are reasonable. Hausmann’s counsel

   charged   reasonable    market   rates   for   attorneys   of   their

   experience, billing an hourly rate of $400. (Doc. # 38). And,

   Hausmann’s counsel has already reduced its billed fees by

   $1,820 in order to finalize this settlement. (Id.).

         The Court must consider several factors in deciding

   whether to approve a settlement agreement in an FLSA case. As

   explained in Bonetti v. Embarq Management Company, 715 F.

   Supp. 2d 1222, 1228 (M.D. Fla. 2009),

         if the parties submit a proposed FLSA settlement
         that,(1) constitutes a      compromise     of the
         plaintiff’s claims; (2) makes a full and adequate
         disclosure of the terms of settlement, including
         the factors and reasons considered in reaching same
         and justifying the compromise of the plaintiff’s
         claims; and (3) represents that the plaintiff’s


                                     3
Case 8:20-cv-02010-VMC-AAS Document 39 Filed 01/15/21 Page 4 of 4 PageID 202




         attorneys’ fee was agreed upon separately and
         without regard to the amount paid to the plaintiff,
         then, unless the settlement does not appear
         reasonable on its face or there is reason to believe
         that the plaintiff’s recovery was adversely
         affected by the amount of fees paid to his attorney,
         the Court will approve the settlement without
         separately considering the reasonableness of the
         fee to be paid to plaintiff’s counsel.

   Pursuant    to   Bonetti   and   other      governing   law,   the   Court

   approves the compromise reached by the parties in an effort

   to amicably settle this case. The settlement is fair and

   represents a reasonable compromise of the parties’ dispute.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED that:

   (1)   The Joint Motion for Approval of Settlement (Doc. ## 34;

         36) is GRANTED.

   (2)   The   parties’   settlement      is    approved.   This   case    is

         DISMISSED with prejudice.

   (3)   The Court declines to retain jurisdiction to enforce the

         terms of the settlement agreement.

   (4)   The Clerk is directed to CLOSE the case.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   15th day of January, 2021.




                                      4
